Citation Nr: 1549447	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran appealed the Board's January 2015 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR) on July 13, 2025; and in an Order dated on July 23, 2015, the Court vacated the Board's decision and remanded the matter (in part), pursuant to the JMR for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his hypertension is due to service, including conceded Agent Orange exposure in Vietnam, and that the December 2013 VA examiner erred in not addressing his in-service exposure.  Specifically, the Veteran and his representative contend that the examiner did not properly address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which reached the conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See October 2014 Appellant Brief.

In the instant case, the Veteran's service personnel records verify that he served in the Army during the Vietnam War and thus is presumed exposed to Agent Orange herbicides.  Even though the Veteran cannot be granted service connection on a presumptive basis, because hypertension is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had hypertension at any point during the appeal period that is related to his conceded Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 104 (Fed. Cir. 1994).

While the Veteran's December 2013 VA examination addressed direct service connection, and the examiner stated there was no diagnosis of hypertension in service or within a year of service, the examiner did not address whether the hypertension was as likely as not related to the Veteran's conceded Agent Orange exposure.  In October 2014, the Veteran's representative also submitted a brief noting The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which reached the conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, and contending that because the December 2013 examination did not address these findings, it was not adequate.   

In the July 2015 JMR, it was agreed that the December 2013 VA examination indeed was not adequate, based upon the above reasons.  Therefore, upon remand, the Veteran should be afforded an addendum opinion to address his whether his hypertension was as likely as not caused by his conceded Agent Orange exposure, and specifically addressing The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the December 2013 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed hypertension.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, and a notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to the Veteran's conceded Agent Orange exposure.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

In rendering the opinion, the examiner should specifically address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension (meaning that there is some evidence of such an association).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
2.  Readjudicate the Veteran's claim for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




